Mr. Presiding Justice Ball delivered the opinion of the court. The injunction in this case prevents appellant from disposing of the gift made to him by appellees until the further order of the court. In this action appellees seek to have the gift revoked and to have the certificate returned to them for alleged fraud. The state of the pleadings is such that all material facts well pleaded in the bill are admitted to be true. If these facts are established and unanswered on the hearing they will strongly tend 'to prove that appellant, at the time the gift was made, did not belong to the class of . faithful employees whom appellees were desirous of and intending to reward. . The circumstances of the gift are unusual, and the certificate is peculiar in some of its conditions. It is not proper for us to pass upon the merits of the case on this interlocutory appeal. The oral and printed arguments of counsel for the respective parties have con- . vinced us that this injunction should stand until the final hearing, and that so to order will not harm the appellant beyond the reparation afforded by the injunction bond. The decree of the Circuit Court is affirmed. Affirmed.